Order denying application of the receiver of: the judgment creditor to be appointed receiver of the judgment debtor in supplementary proceedings reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted that Thomas F. English be appointed receiver as to the interests and property of the judgment debtor in the estate of Annie M. Brady, deceased. There is not sufficient showing as to the facts in relation to the Patrick Brady estate to warrant the appointment of a receiver as to any interest that the judgment debtor may have therein. If such property is reached it must be by another action or proceeding. The rights of the receiver will, of course, be subject to the order of distribution of the Surrogate’s Court. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.